Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 1 of 17 PageID #: 5753




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


   SOUND VIEW INNOVATIONS, LLC,

                       Plaintiff,

                 v.                        Civil Action No. 1:19-cv-00660-CFC-CJB

   WALMART INC. AND VUDU, INC.,            REDACTED - PUBLIC VERSION

                       Defendants.


              SOUND VIEW’S ANSWERING BRIEF IN OPPOSITION
       TO DEFENDANTS’ MOTION TO STAY PENDING INTER PARTES REVIEW




                                         PHILLIPS, MCLAUGHLIN & HALL, P.A.
                                         John C. Phillips, Jr. (No. 110)
   Of Counsel:                           Megan C. Haney (No. 5016)
                                         120 North Broom Street
   DESMARAIS LLP                         Wilmington, Delaware 19806
   Alan S. Kellman                       Telephone: (302) 655-4200
   Richard M. Cowell                     Facsimile: (302) 655-4210
   Edward Geist                          jcp@pmhdelaw.com
   Carson Olsheski                       mch@pmhdelaw.com
   Frederick J. Ding
   230 Park Avenue                       Attorneys for Plaintiff
   New York, NY 10169                    Sound View Innovations, LLC
   Telephone: (212) 351-3400
   Facsimile: (212) 351-3401
   akellman@desmaraisllp.com
   rcowell@desmaraisllp.com
   egeist@desmaraisllp.com
   colsheski@desmaraisllp.com
   fding@desmaraisllp.com
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 2 of 17 PageID #: 5754




                                                    TABLE OF CONTENTS

                                                                                                                                     Page

  I.        NATURE AND STAGE OF PROCEEDINGS ...................................................................1

  II.       SUMMARY OF THE ARGUMENT ..................................................................................1

  III.      ARGUMENT .......................................................................................................................3

            A.         Sound View Would Suffer Clear Tactical Disadvantage and Undue
                       Prejudice from a Stay ...............................................................................................3

            B.         Any Alleged Simplification of the Issues Is Speculative.........................................6

            C.         The Stage of the Case Further Weighs Against Granting a Stay .............................9

  CONCLUSION ..............................................................................................................................12




                                                                       i
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 3 of 17 PageID #: 5755




                                       TABLE OF AUTHORITIES

                                                                                                        Pages

  Cases

  Advanced Microscopy Inc. v. Carl Zeiss Microscopy, LLC,
        No. 1:15-cv-00516-LPS-CJB, 2016 WL 558615 (D. Del. Feb. 11, 2016) ..................... 3, 7

  Apple Inc. v. Fintiv, Inc.,
         IPR2020-00019, 2020 WL 2126495 (P.T.A.B. Mar. 20, 2020) ............................... 4, 5, 11

  Apple Inc. v. Fintiv, Inc.,
         IPR2020-00019, 2020 WL 2486683 (P.T.A.B. May 13, 2020) ....................................... 11

  Belden Techs. Inc. v. Superior Essex Commc’ns LP,
         No. 1:08-cv-00063-SLR, 2010 WL 3522327 (D. Del. Sept. 2, 2010) ................................ 3

  Blue Spike LLC et al. v. DISH Network Corp. et al.,
         No. 1:19-cv-00160-LPS-CJB, D.I. 22 (D. Del. Oct. 10, 2019) ...................................... 6, 7

  CallWave Commc’ns, LLC v. AT&T Mobility LLC,
        No. 1:12-cv-01701-RGA, 2015 WL 1284203 (D. Del. Mar. 18, 2015) ........................... 11

  Canatelo LLC v. Axis Commc’ns AB,
        No. 1:13-cv-01227-GMS, 2014 WL 12774920 (D. Del. May 14, 2014) ........................... 7

  CG Tech. Dev., LLC v. William Hill U.S. Holdco, Inc.,
        No. 1:18-cv-00533-RGA, 2019 WL 4098002 (D. Del. Aug. 29, 2019) ............................. 8

  Cisco Sys., Inc. v. Ramot at Tel Aviv Univ. Ltd.,
         IPR2020-00122, 2020 WL 2511246 (P.T.A.B. May 15, 2020) ....................................... 11

  Copy Protection LLC v. Netflix, Inc.,
        No. 1:14-cv-00365-LPS, 2015 WL 3799363 (D. Del. June 17, 2015) ............................. 10

  Google LLC v. Uniloc 2017 LLC,
        IPR2020-00115, 2020 WL 1523248 (P.T.A.B. Mar. 27, 2020) ....................................... 11

  ImmerVision, Inc. v. LG Elecs. U.S.A., Inc. et al.,
        No. 1:18-cv-01631-MN-CJB, D.I. 78 (D. Del. Feb. 10, 2020)................................. 6, 9, 10

  Intellectual Ventures I LLC v. Toshiba Corp.,
          No. 1:13-cv-00453-SLR-SRF, 2015 WL 3773779 (D. Del. May 15, 2015) ...................... 5

  IOENGINE, LLC v. PayPal Holdings, Inc.,
       No. 1:18-cv-00452-WCB, 2019 WL 3943058 (D. Del. Aug. 21, 2019) ...................... 9, 11




                                                       ii
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 4 of 17 PageID #: 5756

                                            TABLE OF AUTHORITIES (cont’d)
                                                                                                                                        Pages

  M2M Sols. LLC v. Amazon.com, Inc.,
       No. 1:18-cv-01532-LPS, D.I. 27 (D. Del. Aug. 23, 2019) ................................................. 6

  Neste Oil OYJ v. Dynamic Fuels, LLC,
         No. 1:12-cv-01744-GMS, 2013 WL 3353984 (D. Del. July 2, 2013) ........................ 7, 8, 9

  NHK Spring Co. v. Intri-Plex Techs., Inc.,
       IPR2018-000752, 2018 WL 4373643 (P.T.A.B. Sept. 13, 2018) ................................. 2, 11

  Omega Flex, Inc. v. Ward Mfg., LLC,
       No. 1:18-cv-01004-MN, D.I. 128 (Jan. 24, 2020) .............................................................. 6

  Princeton Digital Image Corp. v. Konami Digital Entm’t Inc.,
         No. 1:12-cv-01461-LPS-CJB, 2014 WL 3819458 (D. Del. Jan. 15, 2014) .................. 7, 11

  SAS Inst. v. Iancu,
         138 S. Ct. 1348, 1354 (2018) .............................................................................................. 8

  SunPower Corp. v. PanelClaw, Inc.,
        No. 1:12-cv-01633-GMS, 2014 WL 12774919 (D. Del. May 16, 2014). .......................... 7

  United Servs. Auto. Ass’n v. Wells Fargo Bank, N.A.,
         No. 2:18-cv-00245-JRG, 2019 WL 325321 (E.D. Tex. Jan. 14, 2019) .............................. 5

  Universal Secure Registry, LLC v. Apple Inc.,
         No. 1:17-cv-00585-CFC-SRF, 2018 WL 4486379 (D. Del. Sept. 19, 2018) ............... 6, 12

  VIZIO, Inc. v. Polaris PowerLED Techs., LLC,
         IPR2020-00043, 2020 WL 2201818 (P.T.A.B. May 4, 2020) ......................................... 11

  Statutes

  35 U.S.C. § 315(b) .......................................................................................................................... 1




                                                                        iii
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 5 of 17 PageID #: 5757




  I.      NATURE AND STAGE OF PROCEEDINGS

          Plaintiff Sound View Innovations, LLC (“Sound View”) filed its Complaint (D.I. 1

  (“Complaint”)) in this case on April 9, 2019. The Complaint states claims for infringement of five

  patents.1 Defendants moved to dismiss Sound View’s claims with respect to four of those patents.

  (D.I. 10; D.I. 11.) The Court heard argument on December 17, 2019, and denied Defendants’

  motions in January and April 2020. (D.I. 70; D.I. 110.) While Defendants’ Motion to Dismiss

  was pending, the Court entered a Scheduling Order (D.I. 28), and the parties proceeded with fact

  discovery and claim construction briefing. Defendants filed petitions for inter partes review

  (“IPR”) of four patents-in-suit on April 9 and 10, 2020—on the second-to-last and last day of the

  statutory deadline.2 The Court held a Markman hearing on April 15, 2020, and Defendants filed

  the instant Motion to Stay Pending Inter Partes Review (D.I. 119 (“Motion”)) on May 6, 2020.

  The Court issued a Report and Recommendation on claim construction on May 15, 2020. (D.I.

  124.)

  II.     SUMMARY OF THE ARGUMENT

          1.     The Court should deny Defendants’ request for a stay because any potential

  simplification of the issues in this case is speculative. The Patent Trial and Appeal Board

  (“PTAB”) has not instituted review of any patent, and recent PTAB statistics indicate it is highly

  unlikely that the PTAB will institute IPR on all four patents, let alone cancel all claims. Indeed,

  two of the patents have already been challenged in IPR proceedings—each time with alleged prior




  1
    The patents-in-suit are U.S. Patent Nos. 5,806,062 (the “’062 Patent”), 6,502,133 (the “’133
  Patent”), 6,708,213 (the “’213 Patent”); 6,725,456 (the “’456 Patent”), and 7,426,715 (the “’715
  Patent”). Sound View’s claims against the ’062 Patent are stayed pending a Federal Circuit appeal.
  (D.I. 62 at 10.)
  2
    See 35 U.S.C. § 315(b). Defendants filed two of their petitions on April 9, 2020, and the others
  on April 10, 2020.
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 6 of 17 PageID #: 5758




  art not considered during the patents’ prosecution—resulting in a denial of institution in one case,

  and a final written decision rejecting the Petitioner’s unpatentability arguments in the other.

         2.      The Court also should deny Defendants’ request for a stay because this case has

  already reached an advanced stage. The Scheduling Order issued nine months ago, fact discovery

  (including third-party discovery) is well under way, with substantial completion of document

  discovery already passed, and the Court has held a Markman hearing and issued its Report and

  Recommendation. An institution decision is not expected until the final week of fact discovery,

  and in the event institution is granted with respect to any of the patents, any final written decision

  with respect to that patent would not issue until October 2021—after trial in this case. (See D.I.

  28.)

         3.      The Court should deny Defendants’ request for a stay with prejudice because

  Defendants appear to have filed their motion primarily to gain a tactical advantage before the

  PTAB. PTAB precedent holds that the PTAB has discretion to deny institution of an IPR petition

  when parallel district court litigation has reached an advanced stage or, as here, will proceed to

  trial before any IPR is complete. (See D.I. 120 (Defs. Br.) at 2; see also, e.g., NHK Spring Co. v.

  Intri-Plex Techs., Inc., IPR2018-000752, 2018 WL 4373643, at *7–8 (P.T.A.B. Sept. 13, 2018)).

  Defendants’ brief takes pains to explain that the PTAB is more likely to exercise its discretion in

  favor of institution if the District Court has stayed, or indicated that it might stay, the co-pending

  litigation. Given the clear case law disfavoring pre-institution stays of litigation pending IPR,

  Defendants’ motion amounts to a request for an advisory opinion that this Court will grant a

  renewed motion to stay if Defendants’ IPRs are ultimately instituted in order to bolster their

  chances of institution at the PTAB.




                                                    2
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 7 of 17 PageID #: 5759




          4.      Sound View will suffer undue prejudice if this litigation is stayed. Defendants

  already delayed this litigation for nearly three years, dragging their feet through pre-suit

  negotiations without ever making an offer to license the patents-in-suit. And despite their deep

  familiarity with the patents-in-suit gained during those negotiations and the pendency of this

  action, Defendants waited a full year to file their IPR petitions.         Additional delay in the

  adjudication of Sound View’s claims will further prejudice Sound View’s ability to license the

  patents-in-suit to others—particularly now that several of Sound View’s patents have expired.

  III.    ARGUMENT

          Courts in this district consider three factors when deciding a motion to stay: (1) whether

  granting the stay will simplify the issues for trial; (2) the status of the litigation, particularly

  whether discovery is complete and a trial date has been set; and (3) whether a stay would cause

  the non-movant to suffer undue prejudice from any delay, or allow the movant to gain a clear

  tactical advantage. Advanced Microscopy Inc. v. Carl Zeiss Microscopy, LLC, No. 1:15-cv-00516-

  LPS-CJB, 2016 WL 558615, at *1 (D. Del. Feb. 11, 2016). All three factors weigh heavily against

  a stay in this case.

          A.      Sound View Would Suffer Clear Tactical Disadvantage and Undue Prejudice
                  from a Stay

          As Defendants note in their opening brief, the timing of Defendants’ request for IPR, and

  the timing of their request for a stay, are key factors in the “clear tactical disadvantage and undue

  prejudice” prong of the stay analysis. “A request for [PTAB review] made well after the onset of

  litigation followed by a subsequent request to stay may lead to an inference that the moving party

  is seeking an inappropriate tactical advantage.” Belden Techs. Inc. v. Superior Essex Commc’ns

  LP, No. 1:08-cv-00063-SLR, 2010 WL 3522327, at *2 (D. Del. Sept. 2, 2010). Here, Defendants

  filed their IPR petitions on the penultimate and final day allowed by statute, after this case had



                                                   3
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 8 of 17 PageID #: 5760




  already proceeded through claim construction briefing, and well into fact and third-party

  discovery. Their decision to seek a pre-institution stay at this point—despite the clear case law

  denying such pre-institution stays in this district—is less consistent with a conscientious desire to

  preserve Court and party resources than with a strategic effort to gain an advantage at the PTAB.

          Defendants admit the nature of the tactical advantage they seek from filing this motion. As

  their opening brief explains, “recent decisions from the [PTAB] consider whether the petitioner

  (here, Defendants) has sought a stay at the district court and whether the court has entered or may

  enter a stay as a factor when deciding whether to institute IPRs.” (D.I. 120 at 2.) Defendants

  further quote a PTAB decision stating that, if parallel district court litigation has reached an

  advanced stage, the PTAB’s considerations can include whether the district court has granted a

  motion to stay or “indicated to the parties that it will consider a renewed motion [to stay] or

  reconsider a motion to stay if a PTAB trial is instituted.” (Id. (quoting Apple Inc. v. Fintiv, Inc.,

  IPR2020-00019, 2020 WL 2126495 (P.T.A.B. Mar. 20, 2020)).) In fact, all four of the Defendants’

  IPR petitions state that “Petitioner intends to request a stay of the [instant] litigation” in support of

  Defendants’ arguments that the PTAB should not exercise its discretionary authority to deny

  institution.3

          In light of the PTAB’s considerations, defendants such as Walmart and Vudu will now

  routinely move for stay before institution, with the hope of benefitting at the PTAB either through

  a decision from this Court to grant their motion or to deny it without prejudice. Such tactics should

  not be rewarded. See United Servs. Auto. Ass’n v. Wells Fargo Bank, N.A., No. 2:18-cv-00245-



  3
    Ex. 9 at 2 (Walmart Inc. v. Sound View Innovations, LLC, IPR2020-00814, Paper 1 (P.T.A.B.
  Apr. 9, 2020); Ex. 10 at 2 (Walmart Inc. v. Sound View Innovations, LLC, IPR2020-00816, Paper
  1 (P.T.A.B. Apr. 9, 2020); Ex. 11 at 2 (Walmart Inc. v. Sound View Innovations, LLC, IPR2020-
  00817, Paper 1 (P.T.A.B. Apr. 10, 2020); Ex. 12 at 2 (Walmart Inc. v. Sound View Innovations,
  LLC, IPR2020-00818, Paper 1 (P.T.A.B. Apr. 10, 2020)

                                                     4
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 9 of 17 PageID #: 5761




  JRG, 2019 WL 325321, at *2 (E.D. Tex. Jan. 14, 2019) (citing as support for ruling the need to

  discourage use of an Article III Court as a “tool to better posture [Defendants’] positions”). The

  PTAB decision on which Defendants rely discusses factors that the PTAB might consider in

  exercising its discretion to deny institution when district court litigation is likely to go to trial

  before the projected date of a final written decision from the PTAB.4 Apple, 2020 WL 2126495,

  at *2–6. The PTAB’s view is that if litigation is already stayed, or the record suggests such a stay

  might be granted at an advanced stage of litigation, that fact would weigh in favor of institution.

  See id. at *3–4. Read in context, the PTAB’s statements do not suggest that a Petitioner should

  seek a pre-institution motion to stay in district court for the purpose of obtaining an advisory

  opinion on a potential post-institution motion to stay. Yet, that appears to be precisely what

  Defendants have done, and what granting Defendants’ motion—or denying Defendants’ motion

  with any indication that the Court would grant a later motion to stay—would encourage future

  litigants to do.

          In addition to conferring such a tactical advantage upon Defendants, a stay would be unduly

  prejudicial to Sound View. As this District has recognized, patent licensing companies do suffer

  prejudice as a result of a stay, in part because pausing litigation diminishes their ability to license

  the patents-in-suit to others. See Intellectual Ventures I LLC v. Toshiba Corp., No. 1:13-cv-00453-

  SLR-SRF, 2015 WL 3773779, at *2 (D. Del. May 15, 2015). If Sound View’s claims against

  Walmart are stayed, other infringers will be less motivated to negotiate in good faith with Sound

  View, because there will be no near-term ruling adverse to their interests. That is especially true




  4
   Such a situation exists here: this case is currently set for trial in mid-September 2021, but a final
  written decision from the PTAB on any patent-in-suit in the event any IPR is instituted would be
  due in October 2021.

                                                    5
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 10 of 17 PageID #: 5762




   now, when patents-in-suit have expired and Sound View’s potential damages claims against such

   infringers are diminished every day.5

           Because staying this litigation would give Walmart an unfair tactical advantage at the

   PTAB and further prejudice Sound View’s ability to license its patent portfolio, the “tactical

   disadvantage and undue prejudice” prong of the stay analysis weighs against staying this litigation.

   The Court should exercise its discretion to deny Defendants’ request for a stay with prejudice to

   discourage motions filed primarily to gain a tactical advantage before the PTAB rather than as

   good-faith efforts to simplify the issues in litigation.

           B.      Any Alleged Simplification of the Issues Is Speculative

           The weakness of Defendants’ request is highlighted by district court precedent concerning

   pre-institution motions to stay. Courts in this District typically deny motions to stay where the

   IPRs at issue have not been instituted. See, e.g., M2M Sols. LLC v. Amazon.com, Inc., No. 1:18-

   cv-01532-LPS, D.I. 27 (D. Del. Aug. 23, 2019) (stating it is “typical protocol” to deny a motion

   to stay prior to institution) (Ex. 1).6 Defendants point out a few familiar exceptions—Neste Oil,

   Princeton Digital, Sun Power, Canatelo—each of which dates to the early days of IPR

   proceedings, when roughly 87% of IPR petitions were instituted. (See D.I. 120 at 5 (Legal Standard




   5
     Defendants cannot claim to be unfamiliar with such considerations. Defendants’ argument that
   Sound View delayed filing of this lawsuit (D.I. 120 at 3) glosses over the fact that Sound View
   spent almost three years negotiating with Defendants prior to filing its complaint. (See D.I. 1
   (“Complaint”) ¶¶ 57–76 (detailing just some of Sound View’s extensive efforts to license its
   portfolio to Defendants, including multiple all-day meetings).) When Walmart broke off those
   negotiations, refusing to make any offer for a license, Sound View filed suit. (Id.) Simply put,
   Walmart’s gamesmanship, not Sound View’s indiligence, was the cause of any pre-suit delay.
   6
     See also, e.g., Blue Spike LLC et al. v. DISH Network Corp. et al., No. 1:19-cv-00160-LPS-CJB,
   D.I. 22 (Oct. 10, 2019) (Ex. 2); Universal Secure Registry, LLC v. Apple Inc., No. 1:17-cv-00585-
   CFC-SRF, 2018 WL 4486379, at *2–3 (D. Del. Sept. 19, 2018); ImmerVision, Inc. v. LG Elecs.
   U.S.A., Inc. et al., No. 1:18-cv-01631-MN-CJB, D.I. 78 (D. Del. Feb. 10, 2020) (Ex. 3); Omega
   Flex, Inc. v. Ward Mfg., LLC, No. 1:18-cv-01004-MN, D.I. 128 (D. Del. Jan. 24, 2020) (Ex. 4).

                                                      6
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 11 of 17 PageID #: 5763




   section, citing cases).) In each of those cases, that high probability of institution was a decisive

   factor in the Court’s analysis of the “simplification” prong of the stay analysis.7

          Today, the situation is different. The PTAB now declines to institute almost half of all IPR

   petitions. (Ex. 5 at 6 (PTAB Trial Statistics: April 2020).) And even when the PTAB does institute

   IPR, claims survive nearly half of the time. (See id. at 10.) Institution on all patents and claims is

   far from a statistical likelihood, particularly in a multi-patent case. As the Court explained in Blue

   Spike, it does not make sense to grant a stay “in favor of the occurrence of an event . . . that has

   not happened and that has a statistically significant chance of never happening.” Blue Spike, No.

   1:19-cv-00160-LPS-CJB, D.I. 22 (Ex. 2); see also Advanced Microscopy, 2016 WL 558615, at *2

   (distinguishing earlier IPR institution decisions, including Neste Oil and Princeton Digital, based

   in part on lower rates of institution by 2016).

          Here, the odds are low that Defendants’ IPRs will greatly simplify this case. Defendants

   have filed four IPR petitions, none of which has been instituted. Each of the challenged patents in

   this case involves separate technology, and different art is asserted against each—so, there is no

   reason to believe the PTAB’s institution decision on one patent will affect its decision for another.

   Moreover, for certain patents-in-suit, the probability of institution and claim cancellation is lower

   than the norm. Two of the patents have already survived past challenges in IPR proceedings—

   each time with art not considered during prosecution. For the ’213 Patent, the PTAB denied

   institution on the previous petition. (Ex. 6 at 26 (Hulu, LLC v. Sound View Innovations, LLC,



   7
     See Neste Oil OYJ v. Dynamic Fuels, LLC, No. 1:12-cv-01744-GMS, 2013 WL 3353984, at *4
   (D. Del. July 2, 2013) (relying on institution statistics as basis for finding that stay would likely
   simplify issues); Princeton Digital Image Corp. v. Konami Digital Entm’t Inc., No. 1:12-cv-
   01461-LPS-CJB, 2014 WL 3819458, at *3 (D. Del. Jan. 15, 2014) (citing “statistical likelihood”
   that review would be granted in one-patent case); Canatelo LLC v. Axis Commc’ns AB, No. 1:13-
   cv-01227-GMS, 2014 WL 12774920, at *1 n. 3 (D. Del. May 14, 2014) (“statistics indicate that it
   is very likely the PTAB will grant the IPR petitions”).

                                                     7
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 12 of 17 PageID #: 5764




   IPR2018-01023, Paper 10 (P.T.A.B. Dec. 3, 2018)).) For the ’133 Patent, the PTAB reached a

   final written decision on the merits, finding the ’133 Patent not unpatentable. (Ex. 7, at 32–33

   (Hulu, LLC v. Sound View Innovations, LLC, IPR2018-00582, Paper 34 (P.T.A.B. Aug. 5, 2019),

   designated informative (P.T.A.B. Precedential Opinion Panel Dec. 11, 2019)).). Accordingly,

   there is a very low likelihood that the PTAB will institute IPR of all four patents, and a vanishingly

   small possibility that every challenged claim will be cancelled.8

          Defendants argue that the Court should nevertheless grant a stay in light of the alleged

   strength of the prior art grounds in its petition pertaining to the ’213 Patent. The Court should

   disregard this argument. Defendants have not presented a record upon which the Court can

   meaningfully assess the strength of their obviousness arguments based on five prior art references

   (and, in any case, have only addressed the ’213 Patent).

          Each of Defendants’ other arguments about issue simplification is as speculative as their

   assertion that their IPR petitions “will likely” result in cancellation of some or all asserted claims.

   (D.I. 120 at 7.) Defendants’ motion lists a number of ways in which an IPR might hypothetically

   simplify litigation, citing a list of possibilities outlined Judge Sleet’s 2013 decision in Neste Oil.

   See 2013 WL 3353984, at *4. But they do not differentiate between this case and any other case—

   including the many cases in which courts have denied stays prior to institution. Defendants do not

   explain how the Court in this case would particularly “benefit from the Patent Office’s expertise”;




   8
     It is unclear why Defendants believe the decision in SAS Inst. v. Iancu changes this analysis. 138
   S. Ct. 1348, 1354 (2018). Defendants cite no evidence that SAS Inst. increased the likelihood of
   IPR institution. Since that case, PTAB institution rates have continued to decline. (Ex. 5 at 6.)
   And the decision Defendants cite for the proposition that “[p]ost-SAS, courts in this District have
   continued to grant pre-institution stays” involved a situation in which the Court granted a stay in
   the early stages of discovery, after the PTAB instituted IPR on three of the four patents in that case.
   CG Tech. Dev., LLC v. William Hill U.S. Holdco, Inc., No. 1:18-cv-00533-RGA, 2019 WL
   4098002, at *1 (D. Del. Aug. 29, 2019).

                                                     8
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 13 of 17 PageID #: 5765




   show how IPR would somehow reduce the length of this litigation where it would not have in those

   other cases; highlight any reason to believe this case is especially likely to settle during IPR; or

   explain why the IPR record cannot be developed in parallel with the district court litigation. (See

   D.I. 120 at 7 (listing factors).) And Defendants have not cited a single case in which a Court relied

   on these factors in the abstract.9 By contrast, in IOENGINE, LLC v. PayPal Holdings, Inc., which

   Defendants cite as support for considering such factors, the Court found a high likelihood of issue

   simplification because there was a special situation in that case: the PTAB had already instituted

   IPR of a patent that shared a common specification and claim terms with the other patents-in-suit.

   See 2019 WL 3943058, at *8–9 (D. Del. Aug. 21, 2019). Absent such a showing of “unique

   circumstances,” the generic factors Defendants recite do not weigh in favor of a stay. See

   ImmerVision, No. 1:18-cv-01631-MN-CJB, D.I. 78 (Ex. 3). And as the court in IOENGINE

   acknowledged, “courts almost invariably deny requests for stays pending IPR proceedings when

   the stay requests are filed before the IPR is instituted, and a pre-institution request therefore would

   have been futile.” 2019 WL 3943058, at *6.

          Because the potential that IPR will simplify the issues in this case is speculative at best,

   and the likelihood of the “ultimate simplification” is remote, the “simplification of issues” factor

   disfavors a stay.

          C.      The Stage of the Case Further Weighs Against Granting a Stay

          As Defendants’ citations to the PTAB opinions indicate, their petitions for IPR come too

   late. Discovery in this case is well under way. The parties briefed and argued—and the District

   Court rejected—motions to dismiss on four separate grounds. The Scheduling Order issued almost



   9
     Indeed, in the Neste Oil case itself, Judge Sleet ultimately granted a stay because the PTAB’s
   then-current statistics suggested that it would grant review—not because any of the possible
   benefits listed in his opinion favored a stay. 2013 WL 3353984, at *4.

                                                     9
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 14 of 17 PageID #: 5766




   nine months ago. The deadline for substantial completion of document production has passed, and

   the parties are actively working through their respective discovery requests. The parties have

   completed claim construction briefing, and the Court heard argument on that briefing over a month

   ago. Indeed, the Court recently issued its Report and Recommendation on claim construction.

   The parties have served at least nine third-party subpoenas, have negotiated and received third-

   party document productions, and are actively negotiating discovery with additional third parties.

   Contrary to Defendants’ contentions, the parties have also exchanged considerable written

   discovery—Sound View’s interrogatory responses run more than 70 pages—and contrary to what

   Defendants argue, Sound View has made requests for email discovery. (Ex. 8 at 1, 5 (2020-04-03

   Bi Ltr. to Terrell re Discovery).) Walmart’s production and discovery responses are admittedly

   less complete than Sound View’s—but that cannot be counted in their favor. Instead, that fact

   highlights another potential issue caused by entertaining Defendants’ motion: incentivizing

   defendants to drag their feet during discovery to later claim the case has not sufficiently advanced.

          At this point in litigation, the “stage of the case” factor does not favor a pre-institution stay.

   For example, in ImmerVision, this Court found that the stage of the case factor did not favor a stay

   where the Scheduling Order had issued six months before, and the parties were “well into fact

   discovery.” No. 1:18-cv-01631-MN-CJB, D.I. 78 (Ex. 3). Likewise, in Copy Protection LLC v.

   Netflix, Inc., Judge Stark found that this factor did not favor a stay where “the parties ha[d] engaged

   in a substantial amount of discovery and [were] set to begin claim construction briefing shortly.”

   See 2015 WL 3799363, at *1 (D. Del. June 17, 2015).

          The cases Defendants cite do not show that the mere filing of IPR petitions warrants halting

   advanced fact discovery mid-stride. Discovery in this case is much further along than in Princeton

   Digital, in which “no party-initiated discovery ha[d] begun” and the bulk of Markman proceedings




                                                     10
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 15 of 17 PageID #: 5767




   lay ahead. See 2014 WL 3819458, at *3–4 (explaining that the Court had held an early Markman

   limited to two terms). And in both CallWave and IOENGINE, the Court granted a stay after the

   PTAB had already instituted IPR. CallWave Commc’ns, LLC v. AT&T Mobility LLC, No. 1:12-

   cv-01701-RGA, 2015 WL 1284203, at *1 (D. Del. Mar. 18, 2015); IOENGINE, 2019 WL

   3943058, at *1.

          Rather, Defendants’ citations to the PTAB show that the stage of the case further reduces

   the likelihood of institution here. See Apple, 2020 WL 2126495, at *4 (finding that a “trial date

   [set] to occur earlier than the Board’s deadline to issue a final written decision” supports denying

   institution); see also Apple Inc. v. Fintiv, Inc., IPR2020-00019, 2020 WL 2486683, at *5 (P.T.A.B.

   May 13, 2020) (denying institution and noting that although the district court trial had been

   postponed by several months, it was still scheduled to begin two months before the PTAB’s

   deadline to reach a final decision, and therefore supported discretionary denial). As the PTAB has

   explained, instituting an IPR where a “district court proceeding will analyze the same issues and

   will be resolved before any trial on the Petition concludes” would be inconsistent with the AIA’s

   objective “to provide an effective and efficient alternative to district court litigation.” NHK Spring,

   2018 WL 4373643, at *7. And recently, the PTAB has applied that reasoning to deny late-filed

   petitions such as Defendants’ here, which due to Defendants’ delay would only result in a final

   written decision after the district court trial. See, e.g., id.; Cisco Sys., Inc. v. Ramot at Tel Aviv

   Univ. Ltd., IPR2020-00122, 2020 WL 2511246, at *3 (P.T.A.B. May 15, 2020); VIZIO, Inc. v.

   Polaris PowerLED Techs., LLC, IPR2020-00043, 2020 WL 2201818, at *3 (P.T.A.B. May 4,

   2020); Google LLC v. Uniloc 2017 LLC, IPR2020-00115, 2020 WL 1523248, at *3 (P.T.A.B. Mar.

   27, 2020).




                                                     11
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 16 of 17 PageID #: 5768




           A stay at this juncture would waste the momentum the parties have gained in their

   discovery efforts and, in all likelihood, force the Court, the parties, and many third parties to suffer

   the inefficiencies associated with having to resume their efforts several months down the line. Cf.

   Universal Secure Registry, 2018 WL 4486379, at *3. Thus, the “stage of the case” factor does not

   favor a stay either.

                                             CONCLUSION

           Because all three of the stay factors disfavor a pre-institution stay of this case, Sound View

   respectfully requests that this Court DENY Defendants’ Motion to Stay Pending Inter Partes

   Review WITH PREJUDICE.

   Dated: May 20, 2020                           By:    /s/ Megan C. Haney
                                                        PHILLIPS, MCLAUGHLIN & HALL, P.A.
                                                        John C. Phillips, Jr. (No. 110)
                                                        Megan C. Haney (No. 5016)
                                                        120 North Broom Street
                                                        Wilmington, Delaware 19806
                                                        Telephone: (302) 655-4200
                                                        jcp@pmhdelaw.com
                                                        mch@pmhdelaw.com

                                                        Of Counsel:

                                                        DESMARAIS LLP
                                                        Alan S. Kellman
                                                        Richard M. Cowell
                                                        Edward Geist
                                                        Carson Olsheski
                                                        Frederick J. Ding
                                                        230 Park Avenue
                                                        New York, NY 10169
                                                        Telephone: (212) 351-3400
                                                        akellman@desmaraisllp.com
                                                        rcowell@desmaraisllp.com
                                                        egeist@desmaraisllp.com
                                                        colsheski@desmaraisllp.com
                                                        fding@desmaraisllp.com

                                                        Attorneys for Plaintiff
                                                        Sound View Innovations, LLC


                                                       12
Case 1:19-cv-00660-CFC-CJB Document 128 Filed 05/27/20 Page 17 of 17 PageID #: 5769




                                      CERTIFICATE OF SERVICE

          I, Megan C. Haney, hereby certify that on May 20, 2020, a copy of Sound View’s
   Answering Brief in Opposition to Defendants’ Motion to Stay Pending Inter Partes Review was
   served on the following in the manner indicated below:

   VIA EMAIL

   Karen Jacobs
   Morris, Nichols, Arsht & Tunnell LLP
   1201 North Market Street
   Wilmington, DE 19899
   kjacobs@mnat.com

   Heidi L. Keefe
   Mark R. Weinstein
   Cooley LLP
   3175 Hanover Street
   Palo Alto, CA 94304
   hkeefe@cooley.com
   mweinstein@cooley.com

   Michael Rhodes
   Cooley LLP
   101 California Street, 5th Floor
   San Francisco, CA 94111
   rhodesmg@cooley.com

   Phillip Morton
   Emily Terrell
   Cooley LLP
   1299 Pennsylvania Avenue, NW, Suite 700
   Washington, DC 20004
   pmorton@cooley.com
   eterrell@cooley.com

   Dustin Knight
   Cooley LLP
   Reston Tower Center
   11951 Freedom Drive, 14th Floor
   Reston, VA 20190
   dknight@cooley.com
                                                           /s/ Megan C. Haney
                                                           Megan C. Haney (#5016)




                                                13
